    CASE 0:17-md-02795-MJD-KMM Document 466 Filed 10/16/19 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES                     MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION
                                             PLAINTIFFS’ MOTION FOR
This Document Relates to:                    PRELIMINARY APPROVAL OF
17-2832, 17-4613, 17-4614, 17-4615,          CLASS ACTION SETTLEMENT AND
17-4616, 17-4617, 17-4618, 17-4619,          PROVISIONAL CLASS
17-4622, 17-4943, 17-4944, 17-4945,          CERTIFICATION
17-4947, 17-5001, 17-5046, 18-1573,
18-1572, 18-1565, 18-1562


       Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, Plaintiffs hereby

move this Court for entry of an Order: (1) granting Preliminary Approval of the

Settlement; (2) provisionally certifying the proposed Settlement Class; (3) conditionally

appointing the proposed Class Representatives as the Settlement Class Representatives;

(4) conditionally appointing the proposed Class Counsel as the Settlement Class Counsel;

(5) approving the form and manner of notice, (6) ordering that notice be disseminated to

the Settlement Class; (6) establishing the deadlines for Settlement Class Members to

request exclusion from the Settlement Class, file objections to the Settlement, or file

Claims for a Settlement Award; and (7) setting the proposed schedule for completion of

further settlement proceedings, including scheduling the final fairness hearing.

       This Motion is based upon the record in this case as well as the: (1) Memorandum

of Law in Support of Plaintiffs’ Motion for Preliminary Approval of Class Action

Settlement and Provisional Class Certification; (2) Declaration of Brian C. Gudmundson
    CASE 0:17-md-02795-MJD-KMM Document 466 Filed 10/16/19 Page 2 of 5




In Support of Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement and

Provisional Class Certification; (3) Declaration of Layn R. Phillips; (4) Declaration of

Shannon R. Wheatman, Ph.D., on Adequacy of Notices and Proposed Notice Program;

and, (4) Declaration of Tiffaney A. Janowicz in Support of Motion for Preliminary

Approval of Class Action Settlement, as well as any additional materials and argument

that may be presented to the Court.


Dated: October 16, 2019                    Respectfully submitted,

                                           s/ Brian C. Gudmundson
                                           Carolyn G. Anderson (MN 275712)
                                           Brian C. Gudmundson (MN 336695)
                                           Bryce D. Riddle (MN 398019)
                                           ZIMMERMAN REED LLP
                                           1100 IDS Center,
                                           80 South 8th Street
                                           Minneapolis, MN 55402
                                           Telephone: (612) 341-0400
                                           Facsimile: (612) 641-0844
                                           carolyn.anderson@zimmreed.com
                                           brian.gudmundson@zimmreed.com
                                           bryce.riddle@zimmreed.com

                                           ZIMMERMAN REED LLP
                                           Hart L. Robinovitch
                                           14646 N. Kierland Blvd., Suite 145
                                           Scottsdale, AZ 85254
                                           Telephone: (480) 348-6400
                                           Facsimile: (480) 348-6415
                                           hart.robinovitch@zimmreed.com

                                           Plaintiffs’ Interim Co- Lead and Liaison
                                           Counsel

                                           O’MARA LAW GROUP
                                           Mark M. O’Mara
                                           Alyssa J. Flood

                                           2
CASE 0:17-md-02795-MJD-KMM Document 466 Filed 10/16/19 Page 3 of 5




                                Caitlin H. Reese
                                221 NE Ivanhoe Blvd., Suite 200
                                Orlando, FL 32804
                                Telephone: (407) 898-5151
                                Facsimile: (407) 898-2468
                                mark@omaralawgroup.com
                                alyssa@omaralawgroup.com
                                caitlin@omaralawgroup.com

                                GERAGOS & GERAGOS, APC
                                Mark J. Geragos
                                Benjamin J. Meiselas
                                Historic Engine Co. No. 28
                                644 South Figueroa Street
                                Los Angeles, CA 90017-3411
                                Telephone: (231) 625-3900
                                Facsimile: (231) 232-3255
                                mark@geragos.com
                                meiselas@geragos.com

                                Plaintiffs’ Interim Co-Lead Counsel
                                GUSTAFSON GLUEK PLLC
                                Daniel C. Hedlund (#258337)
                                Michelle J. Lobby (#388166)
                                Canadian Pacific Plaza
                                120 South Sixth Street, Suite 2600
                                Minneapolis, MN 55402
                                Telephone: (612) 333-8844
                                Facsimile: (612) 339-6622
                                dhedlund@gustafsongluek.com
                                mlooby@ gustafsongluek.com

                                Plaintiffs’ Executive Committee Chair

                                HELLMUTH & JOHNSON, PLLC
                                Richard M. Hagstrom (MN 039445)
                                Anne T. Regan (MN 333852)
                                Nicholas S. Kuhlmann (MN 33750)
                                Jason Raether (MN 394857)
                                8050 West 78th Street
                                Edina, MN 55439
                                Telephone: (952) 941-4005
                                Facsimile: (952) 941-2337

                                3
  CASE 0:17-md-02795-MJD-KMM Document 466 Filed 10/16/19 Page 4 of 5




                                  rhagstrom@hjlawfirm.com
                                  aregan@hjlawfirm.com
                                  nkuhlmann@hjlawfirm.com
                                  jraether@hjlawfirm.com

                                  ROXANNE CONLIN & ASSOCIATES,
                                  PC
                                  Roxanne Barton Conlin
                                  3721 S.W 61st St.
                                  Des Moines, Iowa, 50321
                                  Telephone: (515) 283-1111
                                  roxlaw@aol.com

                                  HENINGER GARRISON DAVIS, LLC
                                  James F. McDonough, III
                                  3621 Vinings Slope, Suite 4320
                                  Atlanta, GA 30339
                                  Telephone: (404) 996-0869
                                  Facsimile: (205) 326-3332
                                  jmcdonough@hgdlawfirm.com

                                  HENINGER GARRISON DAVIS, LLC
                                  Francois M. Blaudeau
                                  W. Lewis Garrison, Jr.
                                  Christopher B. Hood
                                  2224 1st Ave North
                                  Birmingham, AL 35203
                                  Telephone: (205) 326-3336
                                  Facsimile: (205) 380-0145
                                  francois@southernmedlaw.com
                                  lewis@hgdlawfirm.com
                                  chood@hgdlawfirm.com

                                  Plaintiffs’ Executive Committee

HODGE & LANGLEY LAW FIRM,         OLSEN DAINES PC
P.C.                              Michael Fuller, OSB No. 09357
T. Ryan Langley                   Olsen Daines PC
229 Magnolia St.                  US Bancorp Tower
Spartanburg, SC 29306             111 SW 5th Ave., Suite 3150
Telephone: (864) 585-3873         Portland, Oregon 97204
Facsimile: (864) 585-6485         Telephone: (503) 201-4570
rlangley@hodgelawfirm.com         michael@underdoglawyer.com

                                  4
   CASE 0:17-md-02795-MJD-KMM Document 466 Filed 10/16/19 Page 5 of 5




FERNALD LAW GROUP LLP                  WALSH PLLC
Brandon C. Fernald                     Bonner C. Walsh
6236 Laredo Street                     PO Box 7
Las Vegas, NV 89146                    Bly, OR 97622
Telephone: (702) 410-7500              Telephone: (541) 359-2827
Facsimile: (702) 410-7520              Facsimile: (866) 503-8206
brandon.fernald@fernaldlawgroup.com    bonner@walshpllc.com

ATTORNEY ALFRED M. SANCHEZ             GARDY & NOTIS, LLP
Alfred M. Sanchez                      Orin Kurtz
400 Gold Ave. SW, #240                 126 East 56th Street, 8th Floor
Albuquerque, NM 87102                  New York, NY 10022
Telephone: (505) 242-1979              Telephone: (212) 905-0509
lawyeralfredsanchez@gmail.com          Fax: (212) 905-0508
                                       okurtz@gardylaw.com

                  Counsel for Plaintiffs and the Proposed Class




                                       5
